t c memo united_states tax_court william l reese petitioner v commissioner of internal revenue respondent docket no filed date held p is taxable on a pension_plan distribution because he failed to roll over that distribution within the 60-day period prescribed by sec_402 i r c held further p is liable for a 10-percent additional tax under sec_72 i r c on that distribution held further p is liable for a 10-percent additional tax under sec_72 i r c on a portion of a distribution from an individual_retirement_account held further sec_6651 i r c addition_to_tax for failure_to_file timely return sustained held further sec_6654 i r c addition_to_tax for failure to pay estimated_tax sustained william l reese pro_se dianne crosby and christine keller for respondent memorandum opinion halpern judge by notice_of_deficiency dated date respondent determined a deficiency in petitioner’s federal_income_tax for of dollar_figure and additions to tax for that year under sec_6651 and sec_6654 of dollar_figure and dollar_figure respectively unless otherwise noted all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the issues for decision are whether a pension_plan distribution to petitioner is taxable pursuant to sec_402 and whether petitioner is liable for a 10-percent additional tax under sec_72 on that distribution whether petitioner is liable for a 10-percent additional tax under sec_72 on a portion of a distribution from an individual_retirement_account and whether petitioner is liable for the additions to tax the parties have stipulated various facts which we so find the stipulation of facts filed by the parties with accompanying exhibits is incorporated herein by this reference we need find few facts in addition to those stipulated accordingly we shall not separately set forth our findings_of_fact and opinion and the additional findings_of_fact that we must make are contained in the discussion that follows petitioner bears the burden_of_proof on all questions of fact rule a i background petitioner resided in reston virginia when the petition was filed during until his employment was terminated on date petitioner was employed by unisys corporation unisys petitioner was a participant in the unisys savings_plan the plan the plan is an sec_401 plan on date petitioner requested an immediate total_distribution of his vested balance in the plan the request pursuant to the request two payments were made to petitioner in dollar_figure in april and dollar_figure on december totaling dollar_figure the distribution unisys informed petitioner that dollar_figure invested in a mutual benefit contract and dollar_figure invested in an executive life contract together the contract amounts remained in his plan account and were considered unavailable for distribution due to pending litigation involving those investments during the 60-day period beginning on date petitioner did not roll over into another qualified_plan the distribution beginning in date unisys began to make payments to petitioner of a portion of the contract amounts as of the date of the trial in this case unisys had not completed its payment of the contract amounts in petitioner also received an individual_retirement_account distribution of dollar_figure from u s trust co the u s trust co distribution petitioner is required to include dollar_figure of that amount in his gross_income for ii discussion a the distribution introduction the question with respect to the distribution is whether that distribution is taxable to petitioner for because of his failure to roll over the distribution within days of the receipt thereof petitioner argues that because he has not yet at least as of the date of the trial received full payment of his balance under the plan the 60-day rollover period has yet to commence so that we assume it is not yet possible to determine whether he is taxable on the distribution respondent argues that because petitioner did not roll over the distribution within days he is taxable on it for we agree with respondent pertinent provisions of the statute the parties appear to be in agreement that the plan meets the requirements of sec_401 and that there is a_trust forming a part of the plan that is exempt from income_tax under sec_501 that being so distributions from the trust including the distribution are governed by sec_402 that section provides generally that the amount actually distributed to any distributee shall be taxable to him in the year in which so distributed under sec_72 relating to annuities there is an exception to that rule_of taxability for certain rollover amounts sec_402 provides a general_rule --if-- i any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to him ii the employee transfers any portion of the property he receives in such distribution to an eligible_retirement_plan and iii in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent so transferred shall not be includible in gross_income for the taxable_year in which paid the transfer however must be made within days of receipt sec_402 subparagraph a shall not apply to any transfer of a distribution made after the 60th day following the day on which the employee received the property distributed that would seem to be the end of it for petitioner with respect to the distribution which was not transferred to an eligible_retirement_plan within the 60-day period prescribed by statute there is another restriction on rollovers however that petitioner would have us construe in his favor sec_402 provides in pertinent part b maximum amount which may be rolled over --in the case of any qualified_total_distribution the maximum amount transferred to which subparagraph a applies shall not exceed the fair_market_value of all the property the employee receives in the distribution reduced by the employee contributions other than accumulated_deductible_employee_contributions within the meaning of sec_72 in the case of any partial_distribution the maximum amount transferred to which subparagraph a applies shall not exceed the portion of such distribution which is includible in gross_income determined without regard to subparagraph a the term qualified_total_distribution is defined in sec_402 to include or more distributions which constitute a lump sum distribution within the meaning of subsection e a in pertinent part sec_402 defines a lump sum distribution to mean the distribution or payment within one taxable_year of the recipient of the balance_to_the_credit of an employee which becomes payable to the recipient on account of the employee’s separation_from_service petitioner’s argument petitioner argues that because in he did not receive the contract amounts the distribution did not constitute the balance_to_the_credit payable to him on account of his separation_from_service and thus was not a completed lump-sum_distribution within the meaning of sec_402 petitioner further argues that the distribution constituted an installment of a lump-sum_distribution which lump-sum_distribution will not be completed until unisys completes its payments to him on account of the contract amounts only then petitioner concludes will the 60-day rollover period begin analysis a partial_distribution apparently petitioner recognizes that it would be futile for him to argue that the distribution was a partial_distribution within the meaning of sec_402 nothing in the statute lends itself to the argument that treating the distribution as one or more partial distributions the 60-day rollover period has not expired b b alance to the credit of an employee as stated sec_402 incorporates into the definition of a lump-sum_distribution the requirement that the distribution or payment constitute the balance_to_the_credit of an employee which becomes payable on account of his separation_from_service the commissioner has interpreted the sec_402 balance-to-the-credit-of-an-employee requirement the balance payable requirement as being satisfied when the recipient receives all funds credited to the employee’s account except for the employee’s possible share of certain court impounded funds revrul_83_57 1983_1_cb_92 the commissioner’s position in that ruling is not before the court nor has petitioner directly challenged it revrul_83_57 supra c b pincite concludes in part by stating any additional distributions representing the employee’s portion of court-impounded funds released in a subsequent year do not constitute a lump sum distribution within the meaning of sec_402 of the code because the portion would not be payable within the same taxable_year as the employee’s original distribution thus although it might be argued that the commissioner has been liberal in interpreting the balance payable requirement the commissioner has not conceded in revrul_83_57 supra that a lump-sum_distribution can be made or paid in installments extending over a period greater than one taxable_year of the recipient although at some future time petitioner may challenge revrul_83_57 supra and claim that a distribution of some portion of the contract amounts constitutes a lump-sum_distribution under the plan that argument cannot help petitioner today petitioner directs our attention to revrul_60_292 1960_2_cb_153 that ruling does not support petitioner’s argument that if the balance_to_the_credit of an employee is not distributed within one taxable_year of the recipient a lump-sum_distribution may be made or paid in installments extending over more than one taxable_year that ruling addresses a prior version of sec_402 allowing long-term_capital_gain treatment on lump-sum_distributions made within one taxable_year of the distributee and states that if there is a delay in distribution on account of administrative problems and the total amount of the distribution is made in one taxable_year of the employee as soon as administratively feasible after separation_from_service the internal_revenue_service irs will in the interest of convenience in administration not require ordinary_income treatment for post-separation accruals of income nothing in the ruling supports petitioner’s argument petitioner also directs our attention to irs publication for use in preparing returns pension and annuity income pub pub contains the commissioner’s explanation of how to report pension and annuity income it purports to cover the special tax treatment of lump-sum_distributions page contains the following language with respect to rollovers time for making rollover you must complete the rollover by the 60th day following the day on which you receive the distribution from your employer’s plan in the case of a series of distributions that may constitute a lump-sum_distribution the 60-day period does not begin to run until the last distribution is made emphasis added the underscored sentence is no authority that a lump-sum_distribution may be paid in installments over more than one taxable_year of the recipient that sentence does no more than explain the language in the code that a lump-sum_distribution may comprise more than one distribution see sec_402 the term ‘qualified total distribution’ mean sec_1 or more distributions which constitute a lump sum distribution the underscored sentence must be read in light of the statement on page of pub that a lump-sum_distribution must be paid within one tax_year and the instruction on page that t o qualify for a rollover you must receive your complete share in the plan within one tax_year you can receive it in more than one part the requirement of sec_402 is plain all of the distributions that constitute a lump-sum_distribution must be received within one taxable_year of the recipient and we are not free to interpret that requirement as petitioner would have us do pub is correct in concluding that any rollover must be made within days of the last of such distributions within the taxable_year sec_402 in sum petitioner's argument is based on the assertion that he did not receive the balance_to_the_credit payable to him on account of his separation_from_service but that assertion does not eliminate the requirement under sec_402 that a lump-sum_distribution be made or paid within one taxable_year at best petitioner's assertion undermines the characterization of the distribution as a lump-sum_distribution that position however does not advance petitioner's case c frozen_deposit rule finally although it is not clear whether petitioner relies on the special rule for frozen deposits found in sec_402 that rule is of no benefit to him that rule among other things tolls the running of the 60-day rollover period for an amount transferred to the employee that is a frozen_deposit no portion of the distribution was a frozen_deposit see sec_402 and thus as stated the rule is of no benefit to petitioner conclusion petitioner failed to roll over the distribution within the days prescribed by sec_402 and thus is taxable on that distribution for under the authority of sec_402 b 10-percent additional tax on early distributions from qualified_retirement_plans sec_72 imposes an additional tax of percent of amounts received from qualified_retirement_plans as defined in sec_4974 that are includable in gross_income sec_72 contains certain exceptions respondent determined that such additional tax was due from petitioner on account of his receipt of the distribution and the u s trust co distribution with respect to the u s trust co distribution respondent now concedes that only dollar_figure of that distribution is subject_to the additional tax petitioner has made no argument with respect to the sec_72 additional tax except by implication of his argument that the distribution is not taxable we rejected that argument supra section ii a p and petitioner has not proven that any of the exceptions contained in sec_72 applies accordingly we sustain respondent’s determination of an additional tax with respect to the distribution and dollar_figure of the u s trust co distribution c addition_to_tax for failure_to_file return sec_6651 provides that in the case of a failure_to_file an income_tax return by the due_date there shall be imposed an addition_to_tax of percent of the amount of tax required to be shown as tax on such return for each month or portion thereof during which the failure continues not exceeding percent in the aggregate unless such failure is due to reasonable_cause and not due to willful neglect in the notice_of_deficiency respondent determined an addition_to_tax under that section in the amount of dollar_figure in the petition petitioner assigns error to that determination but avers no facts in support of that assignment petitioner testified that he filed his return on time but he admitted that he could not prove that fact the parties have stipulated a copy of petitioner's return which was mailed to respondent’s counsel on date that return shows petitioner’s signature and a date of date on that return petitioner claims an overpayment of dollar_figure petitioner has produced no evidence that he ever received any refund or other credit for petitioner’s uncorroborated testimony that he filed his return on time is self-serving and we are unwilling to and need not accept that testimony at face value see eg 975_f2d_534 8th cir affg in part revg in part tcmemo_1991_ 808_f2d_312 4th cir affg tcmemo_1985_107 petitioner has failed to prove facts to contradict respondent’s determination of an addition_to_tax in the amount of dollar_figure under sec_6651 therefore we sustain respondent's determination of an addition_to_tax under sec_6651 subject only to recalculation of the deficiency d addition_to_tax for failure to pay estimated_tax sec_6654 provides for an addition_to_tax in the case of any underpayment of estimated_tax by an individual in the notice_of_deficiency respondent determined an addition_to_tax under that section in the amount of dollar_figure in the petition petitioner assigns error to that determination but avers no facts in support of that assignment we must decide whether petitioner is liable for the sec_6654 addition_to_tax as determined by respondent the estimated_tax issue as a preliminary matter we must decide whether we have jurisdiction to decide the estimated_tax issue generally we have jurisdiction to redetermine additions to tax under the deficiency procedures 78_tc_19 an addition_to_tax under sec_6654 however is subject_to the deficiency procedures and we have jurisdiction to redetermine such an addition_to_tax only if no return is filed for the taxable_year see sec_6665 meyer v commissioner 97_tc_555 citing 441_f2d_1101 9th cir and estate of direzza v commissioner supra on brief respondent states as a fact petitioner did not file an individual federal_income_tax return for the year until date a few days before trial of this case that statement the proposed finding suggests perhaps inadvertently that on date petitioner did file his return in support of the proposed finding respondent’s only references are to the stipulated fact that petitioner mailed his return to respondent's counsel on date and the exhibit that constitutes a copy of that return nothing in respondent’s brief indicates that respondent recognizes that the wording of the proposed finding could raise a question under sec_6665 our standing_pretrial_order encourages indeed requires the exchange of documentary_evidence before trial therefore on the stipulation alone we are unwilling to conclude that petitioner filed a return and that we lack jurisdiction at trial petitioner conceded that he did not make any estimated_tax payments but claimed that an exception applied petitioner did not specify the exception that purportedly applies in the case of an overpayment of an addition_to_tax under sec_6654 see 88_tc_1175 at trial or on brief and has failed to propose any findings_of_fact that would lead to the conclusion that any of the exceptions found in sec_6654 applies to petitioner petitioner has failed to prove facts to contradict respondent’s determination of an addition_to_tax in the amount of dollar_figure under sec_6654 therefore we sustain respondent's determination of an addition_to_tax under sec_6654 subject only to recalculation of the deficiency decision will be entered under rule
